DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 06/29/2021.
•    Claim 1 has been amended.
•    Claims 2-3, 5-6, and 8 have been canceled.
•    Claims 1, 4, 7, and 9-10 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. KR1020180059493, filed on 05/25/2018 has been received.

Response to Amendment
In light of Applicant’s amendments, filed on 06/29/2021, the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 4, 7, and 9-10 are directed to a machine. Therefore, claims 1, 4, 7, and 9-10 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception 
Looking at claim 1, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving a customer review for a purchased product from the former purchaser and registering the customer review with a product sales system;  
connecting with the product sales system, selecting a product to be purchased, receiving an acquaintance customer review, which is a customer review registered by an acquaintance of the prospective purchaser, among customer reviews of former purchasers allocated and registered for the selected product to be purchased from the product sales system, and to display the acquaintance customer review; and 
the product sales system configured to connect the former purchaser and the prospective purchaser,
wherein the product sales system: manages membership sign-up of the former purchaser and the prospective purchaser;
stores product information for each product to be sold, and provides product information about a product, requested by the prospective purchaser, to the prospective purchaser; 
determines information about the acquaintance of the prospective purchaser, the prospective purchaser desiring to purchase the selected product to be purchased, extracts the acquaintance customer review, registered by the acquaintance, from customer reviews for the product to be purchased, and matches the acquaintance customer review with the prospective purchaser;
 registers and stores the customer review registered by the former purchaser for each product, and provides the acquaintance customer review of the acquaintance of the prospective purchaser to the prospective purchaser; and 
manages payment and delivery information, entered for a product purchase by the prospective purchaser who has examined the acquaintance customer review, 
wherein the former purchaser registers information about a product of interest, which has not been actually purchased and in which the former purchaser is interested, with the product sales system; 
wherein the product sales system is configured to register and store information about a product of interest of a member registered in the product sales system; and 
wherein the product sales system extracts the information about a product of interest, in which the acquaintance of the prospective purchaser is interested, from registered information about products of interests, and provides the extracted information about a product of interest to the prospective purchaser, 
wherein determining the information about the acquaintance of the prospective purchaser is performed through matching of account information of a social network service (SNS) or a telephone number: 
by requesting SNS friend account information while providing the information of the prospective purchaser to a SNS system, and receiving the SNS friend account information of the prospective purchaser from the SNS system; or 
by requesting a telephone number database (DB) of the prospective purchaser, registered in the prospective purchaser information, from the prospective purchaser or by requesting the telephone number DB of the prospective purchaser from a source,
wherein the product sales system is configured to provide a communication that enables chatting to be made between acquaintances who have registered acquaintance customer reviews for the product to be purchased, which is selected by the prospective purchaser, the communication being made by means of the SNS provider, and 
wherein a ratio of a used product purchase price to a new product purchase price is displayed in a purchase condition comparison provided to the prospective purchaser, the used product purchase price being a price that a used product of the acquaintance is purchased for the product to be purchased and the new product purchase price being a price that a new product is purchased for the product to be purchased.
The above limitations recite the concept of identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as 
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a server, terminals, a communication network, a social network service, an API, a database, a chat window, and a comparison window. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claim 1 merely recites a commonplace business method (i.e., identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser) being applied FairWarning v. Iatric Sys.).  Likewise, claim 1 specifying that the abstract idea of identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 1 recites an abstract idea and fail to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
as a server, terminals, a communication network, a social network service, an API, a database, a chat window, and a comparison window. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claim 1 specifying that the abstract idea of identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 4, 7, and 9-10, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more.”  Dependent claims 4, 7, and 9-10 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 4, 7, and 9-10 fail to identify additional elements and as such, do not integrate the abstract idea into a practical application.  As such, under Step 2A, dependent claims 4, 7, and 9-10 are “directed to” an abstract idea.  Similar to the discussion above with respect to claim 1, dependent claims 4, 7, and 9-10, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., identifying product reviews and product information of acquaintances of a prospective purchaser, and providing this information to the prospective purchaser) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1, 4, 7, and 9-10 are ineligible.

Allowable Subject Matter
	Claims 1, 4, 7, and 9-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
The following is an Examiner’s statement of reasons for allowance: 

	Upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.  In regards to independent claim 1 the allowable features are as follows: 
wherein a ratio of a used product purchase price to a new product purchase price is displayed in a purchase condition comparison window provided to the prospective purchaser terminal, the used product purchase price being a price that a used product of the acquaintance is purchased for the product to be purchased and the new product purchase price being a price that a new product is purchased for the product to be purchased.
	
Examiner note: per page 28 of the Specification, this is interpreted to be a ratio of what the used product price of an item is, over what the new product price of an item is. E.g., if a used price was $8 and the cost of the item purchased new was $10, a display could be shown saying that the used product was 8/10th the cost of purchasing the product new. 

The most apposite prior art of record includes previously cited Ronen (US 20090070228 A1), hereinafter Ronen, in further view of previously cited Lenahan et al. (US 20140100991 A1), 
	
Previously cited reference Ronen discloses a method of sharing product purchases and reviews with friends (Ronen: [abstract]). Ronen further discloses that when a user makes a purchase user is notified to rate or review the purchase, and information including rating and review is collected (Ronen: [0020], [0025], [0030]). Ronen discloses that Blast presents that rating and reviews (PE) as a component within the framework of a merchant's website. PE can be presented next to relevant product (e.g. user A browses a page in which camera X is presented, and sees friends' PE regarding camera X.) (Ronen: [0046-0047], [0023]). Ronen further discloses a social-network product-review site-server configured: (i) to register a plurality of users, wherein each user can be communicationally connected to other users by designating the other users as friends (Ronen: [0087]), and that users register to the Blast service via a web interface in which the user designates his/her friends, where Blast can automatically perform the designation of friends (Ronen: [0066]). Ronen additionally discloses that if the user browses an on-line site that has an integrated Blast module, the Blast module identifies the browsed product or browsed URL, and reports product/URL to the Blast site, Blast site then queries its database with the identified browsed/searched product and identified user, and gets the relevant PE of the user's friends. The relevant PE is presented to the user…via a mobile device of the user (Ronen: [0176-0183]). Ronen further discloses that PE can be presented according to friends' wish list (e.g. user B is a friend of A; user B places camera X in his/her wish list; user A sees camera X along with a notification that camera X is in the wish list of user B.) (Ronen: [0046-0053]). Ronen further discloses Blast presents PE as a component within the framework of a merchant's website, as a 

	Previously cited reference Lenahan teaches system of item recommendations based on social connections (Lenahan: [0126]). Lenahan further teaches user account information included in each user profile may include credit card information, bank information, or other financial information which may be used to facilitate online transactions by users (Lenahan: [0124]). Lenahan further teaches details of past purchases may also include payment information, such as banking account information, credit card information, or payment service provider information (Lenahan: [0220]). Lenahan additionally teaches ; the selection criteria for which vendor or vendors to purchase from may include fastest shipping time (Lenahan: [0120]), where shipping updates may be provided and a user may subscribe to in order to receive updates, where a buyer can receive the created location update (Lenahan: [0153-0154]). Lenahan additionally teaches that the social network connections of a user may be retrieved via API from one or more social networks (Lenahan: [0125]). Additionally, Lenahan teaches the third-party server 114 and third party application 116 may correspond to a social network (e.g., Facebook, Twitter, Google+, Pinterest, Svpply, or the like (Lenahan: [0111]). Lenahan further discloses the communication modules 232 may be used for generation and delivery of messages to users of the network-based marketplace 102. In some embodiments, the communication module 232 may be used for generation and delivery of messages between a potential buyer and a potential seller. Such messages may, for example, include an indication of the match between a potential buyer and a potential seller (Lenahan: [0140]).



Neither Davis, nor Jordan, nor Ferguson, teaches wherein a ratio of a used product purchase price to a new product purchase price is displayed in a purchase condition comparison window provided to the prospective purchaser terminal, the used product purchase price being a price that a used product of the acquaintance is purchased for the product to be purchased and the new product purchase price being a price that a new product is purchased for the product to be purchased. As such, none of the prior art teaches the allowable features of the claims. 

Claims 4, 7, and 9-10 are dependencies of independent claim 1 and are allowable over the prior art for the reasons identified above with respect to claim 1.
	
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  


Prior Art
The Examiner notes the newly cited non-patent literature document NPL reference U. U describes a purchasing interface whereby the reviews of friends on a social networking platform may be displayed. Users may opt in to displaying review information to friends. Although disclosing such features, U does not describe wherein a ratio of a used product purchase price to a new product purchase price is displayed in a purchase condition comparison window provided to the prospective purchaser terminal, the used product purchase price being a price that a used product of the acquaintance is purchased for the product to be purchased and the new product purchase price being a price that a new product is purchased for the product to be purchased. As such, U does not remedy the deficiencies of the noted prior art.

Response to Arguments
Applicant’s arguments, filed 06/29/2021, have been fully considered.

35 U.S.C. § 101
	Applicant argues that claims are patent eligible because “as shown in Example 42, the additional elements should not be mechanically separated from other limitations and the  These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h). The examiner has followed guidance to analyze the claims and has evaluated the claims individually and in combination to determine whether they integrate the exception into a practical application. Further, the examiner notes that the subject matter eligibility examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG. Example 42 goes beyond mere collection of information by technological components, in that it allows for real time sharing of information in a standardized format regardless of the format in which the information was input by the user. This is considered to be a technical improvement because it solves the technical problem of not being able to consolidate patient information from various physicians due to format inconsistencies. This is a problem necessarily rooted in computer technology due to a variety of hardware and software platforms used by each medical provider. It is not simply the fact of a variety of hardware and software 

	Applicant argues the claims are patent eligible because “the limitations of claim 1 provide a particular way to achieve a desired outcome, as opposed to merely claiming the idea of the outcome.” Remarks pages 10-11. The examiner disagrees. In McRO, animators were not previously employing the type of rules required by the claim of McRO. The manual process used by animators was driven by subjective determinations rather than specific, limited mathematical rules. The computer in McRO is employed to perform a distinct process to automate a task previously performed by humans. It is the incorporation of the claimed rules, not the use of the computer, that "improved [the] existing technological process" by allowing the automation of further tasks. This was unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way. Flook, 437 U.S. at 585-86, 98 S.Ct. 2522; Bilski, [1315] 561 U.S. at 611, 130 S.Ct. 3218; Alice, 134 S.Ct. at 2356. By contrast, the instant claims merely provide for a product substitution identification process carried out the same way as which a human would perform the process. The steps of receiving information, building a product graph, and providing the substitution recommendation are all steps that would be carried out by a human who sought to recommend a substitution in the same way and thus the 

Applicant argues “the limitations of claim 1 together apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” Remarks pages 10-11. The examiner disagrees. Examiner notes that questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible.” It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (see July 2015 Update to Subject Matter Eligibility, section VI). Therefore, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot (Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015).

Applicant argues the claims are patent eligible because “‘…Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Specifically, Applicant’s specification illustrates that improvements provided by the invention include that “reliability of a customer review can be improved by providing the customer review of the acquaintance of the prospective purchaser to the prospective purchaser” (Spec: Pg. 24, Ln. 20-25), and that reliability of purchase decision making is improved by transferring a frank customer review to an acquaintance (Spec: Pg. 31, Ln. 7-12). Improving reliability of reviews provided to a prospective purchaser and improving purchase decision making are both improvements to the abstract ideas of providing relevant customer reviews to a prospective purchaser and making purchases based on relevant customer reviews. Applicant’s specification is silent regarding any improvement to technology and fails to distinguish its additional elements from those of generic computing components.  Accordingly, there is no evidence, short of attorney argument, that the claimed hardware and software components are anything other than conventional.  For these reasons, the claimed limitations fail to recite improvements to the functioning of a computer, or to any other technology or technical field. 

Applicant argues dependent claims 4, 7, and 9-10 are allowable for at least the same reasons as claim 1 (Remarks page 11). The examiner disagrees. The dependent claims are not 



Conclusion
Previously cited Paradise et al. (US 20140280524 A1) teaches a method of providing information to users about items that friends have purchased. Social network data is used to identify relationships between people. When a user shops for an item the user is able to see what friends have viewed or purchased the item.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625